United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-51346
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTHA ALICIA RUBIO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:04-CR-639-ALL-DB
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martha Alicia Rubio appeals her jury-trial convictions for

importation of and possession with intent to distribute

marijuana, in violation of 21 U.S.C. §§ 841, 952, and 960.        Rubio

argues that the evidence presented at trial was insufficient to

prove beyond a reasonable doubt that she knew that marijuana was

hidden in the furniture that she was transporting in her vehicle.

She contends that the evidence was, at best, in equipoise.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51346
                                 -2-

       Although the jury may ordinarily infer the defendant’s

guilty knowledge from his control over a drug-laden vehicle, if

the drugs are contained in a hidden compartment, as in this case,

this court requires additional circumstantial evidence that

demonstrates guilty knowledge.     United States v. Villarreal, 324
F.3d 319, 324 (5th Cir. 2003).

       Rubio exhibited nervous behavior during the canine search of

her vehicle.    Based on the actions of Rubio in this regard, the

jury could have reasonably inferred that Rubio was nervous

concerning the discovery of marijuana in the furniture.      See

United States v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir. 1998).

Rubio’s statements to the federal agents were inconsistent with

the evidence presented at trial.    Inconsistent statements also

provide evidence of guilty knowledge.      United States v. Diaz-

Carreon, 915 F.2d 951, 954-55 (5th Cir. 1990).     Finally, the

amount and value of the marijuana discovered in the furniture in

her possession supports the jury’s finding of guilty knowledge.

The jury could have rationally inferred that Rubio would not be

entrusted with such valuable cargo is she had not been a knowing

participant in a drug-smuggling scheme.      Villarreal, 324 F.3d at

324.

       The evidence presented at trial was sufficient to allow a

rational jury to find that Rubio had knowledge of the marijuana

in her possession.    Ortega Reyna, 148 F.3d at 543.   Accordingly,

Rubio’s convictions are AFFIRMED.